TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00095-CR



                               Daniel Woolard Knox, Appellant

                                                 v.

                                  The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
       NO. 09-1687-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant has filed a motion to dismiss his appeal, explaining that issues related to

the terms of his sentence have been clarified. The motion is signed by appellant and his attorney in

compliance with rule 42.2. See Tex. R. App. P. 42.2. We grant the motion and dismiss the appeal.



                                                      ____________________________________

                                                      David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: March 30, 2011

Do Not Publish